DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5, 11-14 are currently pending.
Claims 1 and 5 have been amended.
Claims 2-4 and 6-10 have been canceled.
Claims 11-14 have been newly added.

Status of Amendment
The amendment filed on 07/06/2021 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made Final.

Status of Rejections Pending since the Office Action of 14 April 2021
The 112(b) rejection from the previous Office Action are withdrawn in view of Applicant’s amendment.
The 103 rejections over Mimura in view of Croft have been withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection is presented as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura, JP2000-269531 (document and English translation are attached, for citations please refer to the English translation) in view of Croft et al., U.S. Publication No. 2009/0014057 A1, Takehara et al., U.S. Publication No. 2010/0198424 A1 (Cited in IDS) and Hattori, JP2007-184646 (cited in IDS, English translation attached for citations).
Regarding claim 1, Mimura teaches a solar string (Fig.6, Fig.7, 15) comprising a plurality of solar modules (601-606; Fig.6 or 701-706; Fig.7), each of the plurality of solar modules including a  plurality of solar cells (801; Fig.8), an outer frame (809; Fig.8, [0073]) supporting the solar cells arranged in a single plate shape, and a terminal box (804; Fig.8, [0072]), corresponding to the claimed “accommodating member”, having a single box fixed on the outer frame on an opposite side of a solar light irradiation surface of each of the plurality of  solar modules (see Fig.8b), and 

Mimura further teaches that the terminal box (the accommodating member) comprises an electric parameter detecting means [0072] such as voltage and current detecting means [0044], corresponding to the claimed “power generation information sensor for detecting power generation information” for each of the plurality of solar modules. Therefore, the terminal box of Mimura inherently comprises a sensor accommodating portion to accommodate the voltage and current detecting sensors.
Mimura does not specifically teach that the sensor accommodating portion of the terminal box 804 composed of environmental sensors for detecting environmental information, wherein the environmental information sensor is composed of an environment parameter detection sensor group including an atmospheric pressure sensor, a temperature sensor, a humidity sensor, an illuminance sensor, an acceleration sensor, a GPS for tracking each of the plurality of solar modules. 
However, Croft teaches a photovoltaic module comprising at least one sensor integrated in the module configured to detect at least one parameter, such as a change in the parameter which affects at least one photovoltaic cell in the module [0035]. Croft teaches a plurality of environmental information sensors [0036-0045] in addition to power generation information sensor [0046], wherein the environmental information sensors include a temperature sensor for detecting a temperature in a localized spot in the module leading to reconfiguring of the module in a more efficient interconnection configuration [0039], an irradiance sensor for detecting a flux of radiation on a surface of module [0042], corresponding to the claimed “illuminance sensor”, and a humidity sensor for detecting humidity impregnation into the module [0051], an atmospheric pressure sensor, and an acceleration sensor and GPS (see Croft: [0035-0055]).

Modified Mimura does not specifically teach an elevation angle sensor and a horizontal angle sensor.
	However, Takehara et al. teaches a method for controlling output from a photovoltaic array, wherein the photovoltaic module is rapidly reconfigured to adapt to changes in measured parameters (abstract). Takehara teaches a node controller (114; Fig.2) to transmit and receive data by several means of communication [0038] and monitors parameters related to the performance of the PV module (108) such as current, voltage, temperature, azimuth , corresponding to the claimed “horizontal angle” and elevation angles of the PV modules [0039]. Takehara teaches that the azimuth and elevation angle sensors are adapted to control actuators such as azimuth and elevation motors for tracking the sun’s position [0039].
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the azimuth and elevation angle sensors adapted to control actuators such as azimuth and elevation motors of Takehara in the sensor accommodating portion of modified Mimura in order to track the sun’s position and rapidly reconfigure the photovoltaic modules to adapt to changes in said measured parameters as taught by Takehara (abstract and [0039]).
Moreover, modified Mimura teaches a plurality of blocking diodes (Mimura: 607-612; Fig.6), corresponding to the claimed “back flow prevention diode” serving to prevent a power loss caused by a reverse current generated in a series body having a low potential (Mimura: [0053-0055]), and a bypass diode (805; Fig.8) within the terminal box (804), corresponding to the claimed “accommodating 
Modified Mimura does not specifically teach that that the blocking diodes (back flow prevention diodes) are within the terminal connecting portion of the accommodating member (terminal box).
However, Hattori teaches a terminal box for use in connecting solar cell modules [0001] comprising a backflow prevention diode 13, wherein the backflow prevention diode is positioned within the terminal box (see Fig.1d and [0020]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to place the backflow prevention diodes (blocking diodes) of modified Mimura within its terminal box as such design is known and suitable to be used in terminal boxes connected to solar cell modules as taught by Hattori. In addition, the particular placement of the backflow prevention diodes within the solar cell circuit would be considered to be an obvious matter of design choice to a person having ordinary skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 11, modified Mimura teaches that the terminal connection portions of the plurality of solar modules are connected in parallel through output lines extending from the terminal connecting portions (see figure below), and the output lines are configured to be connected to a power conditioner (1507; Fig.15 of Mimura) for converting DC power to AC power ([0094] of Mimura).

    PNG
    media_image1.png
    479
    830
    media_image1.png
    Greyscale

Regarding claim 12, modified Mimura teaches a solar power generation site (Fig.23) comprising a solar array including a plurality of solar strings, each solar string according to claim 1 is arranged, and a power conditioner (2311) for converting DC power from the solar array into AC power and supplying the AC power to a utilization device (Mimura: [0109-0111]).
Regarding claim 13, modified Mimura teaches the solar string according to claim 1, a power conditioner (2311; Fig.23 of Mimura) connected to the terminal connection portions of the plurality of solar modules in the solar string to convert DC power to AC power, a center site 2303 connected to the sensor accommodating portion (connection box; 2302) of the plurality of solar modules in the solar string to monitor operation processes, wherein the powder conditioner 2311 and the terminal connection portions are connected through output lines extending from the terminal connecting portion to transfer a power output from the terminal connection portion to the power conditioner, and the center site and the sensor accommodating portions are connected through a monitor (display device; 2309) and control line (230 and 2310: signal separation and microcomputer) to transmit data acquired .
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura, JP2000-269531 (document and English translation are attached, for citations please refer to the English translation) in view of Croft et al., U.S. Publication No. 2009/0014057 A1, Takehara et al., U.S. Publication No. 2010/0198424 A1 (Cited in IDS) and Hattori, JP2007-184646 (cited in IDS, English translation attached for citations) as applied to claim 1 above, and further in view of Hudson et al., U.S. Publication No. 2017/0237390 A1.
Regarding claims 5 and 14, modified Mimura teaches all the claimed limitations as set forth above, but does not specifically teach that the accommodating member includes an optimizer connected to the terminal connecting portion and the sensor accommodating portion to optimize a power output from the plurality of solar cells through the terminal connecting portion, and to refer a data acquired through the environmental information sensor, and the optimizer, the terminal connecting portion, and the sensor accommodating portion form an optimizer accommodating portion in each of the plurality of solar modules.
However, Hudson teaches solar cell string optimizers (1610; Fig.16C and Fig.16D) within the circuit of the solar cell section 1600. Hudson teaches that the optimizers are embedded within a solar panel module in a junction box, corresponding to the “terminal box of Mimura” and reading on the claimed “accommodating member”, wherein the optimizers help to limit the shading loss of shaded solar cell sections by maximizing performance of each of solar string with maximum power point tracking. Optimizers can also minimize or eliminate mismatch loss between sub-strings that are under a shade pattern and sub-strings that are not [0158].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the optimizers of Hudson within the terminal box (function accommodating .

Response to Arguments
Applicant's arguments filed on 07/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that the terminal box 804 of Mimura does not include a terminal connecting portion arranged in the single box and connecting output terminals of the plurality of solar cells in each of the plurality of solar modules, and a sensor accommodating portion arranged in the single box and composed of the plurality of a power generation information sensor for detecting power generation information for each of the plurality of solar modules and an environmental information sensor for detecting environmental information sensor (see page 7 of Remarks).
The Examiner respectfully disagrees, because Mimura specifically teach a terminal box 804  connecting to the output terminals 803 of the plurality of solar cells 801 in each of the solar modules (See Fig.8). Therefore, the portion of the terminal box accommodating the terminals 803 corresponds to the claimed “terminal connection portion”. Morever, Mimura specifically teach that the terminal box (the accommodating member) comprises an electric parameter detecting means [0072] such as voltage and current detecting means [0044], corresponding to the claimed “power generation information sensor for detecting power generation information” for each of the plurality of solar modules. .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726